254 F.2d 813
William J. McNALLY, Appellant,v.Harley O. TEETS, Warden of the California State Penitentiaryat San Quentin, Appellee.
No. 15590.
United States Court of Appeals Ninth Circuit.
April 1, 1958.

William G. Tucker, Edward Fitzgerald, Los Angeles, Cal., for appellant.
Edmund G. Brown, Atty. Gen., Arlo E. Smith, Clarence A. Linn, Deputy Attys.  Gen., State of California, for appellee.
Before STEPHENS, Chief Judge, and BONE and BARNES, Circuit Judges.
PER CURIAM.


1
The petitioner sought his release from custody in the Los Angeles, California, County Jail through habeas corpus filed in the United States District Court for the Southern District of California, Central Division, after his conviction in the California Superior Court.  He named no respondent, and the record does not show service on anyone as his custodian.  Shortly after the filing of the petition, petitioner was removed from the County Jail to the State Prison at San Quentin, which prison is within the territorial jurisdiction of the United States District Court for the Northern District of California, Southern Division.


2
No order of the United States District Court restraining the state officials from transporting petitioner from the County Jail to the State Prison was ever made or even asked for, and there is no claim that the removal was made under any ulterior purpose.


3
The Chief Judge of the United States District Court, informed of petitioner's removal, forthwith cleared the way for petitioner to file his petition in the court where prompt relief could be afforded him if he was entitled thereto.  The court rightly denied the petition without a hearing.  In this posture no prejudice as to petitioner's rights occurred.


4
Affirmed.